IN THE UNITED STATES DISTRICT COURT
FOR 'I`HE DISTRICT OF DELAWARE

CRYSTAL BRAY and SAMUEL COOK, on )
behalf ot` themselves and all others similarly ) CASE NO. l:l?-cv-(}1365-JEJ
situated, )
)
Plaintiffs, )
)
v. ) CLASS ACTION
)
GAMESTOP CORPORATION, ) JURY TRIAL DEMANDED
)
Defendant. )
)

g ORDER GRANTING FINAL APPROVAL
{)F THE CLASS ACTION SETTLEMENT

Before the Court is Plaintiffs’ unopposed application requesting that the Court enter an
Order granting Final Appi'oval of the Class Action Settlenient involving Plaintift`s Crystal Bray
and Sarnuel Cook (hereinafter “Plaintiffs”] and Defendant GameStop Corporation (hereinafter
“Det`endant”), as fair, reasonable and adequate awarding attorneys’ fees and costs to Class
Counsel as outlined herein, and awarding an incentive payment to Plaintiffs as detailed below.

Having reviewed and considered the Settlement Agreement and the application for final
approval of the settlement, an award of attorneys’ fees and costs, and an incentive award to the
Plaintiffs, and having conducted a tinal approval hearing, the Court makes the findings and
grants the relief set forth below approving the settlement upon the terms and conditions set forth
in this Order.

WHEREAS, the COurt not being required to conduct a trial on the merits of the case or
determine with certainty the factual and legal issues in dispute when determining whether to
approve a proposed class action settlement; and

WHEREAS, the Court being required under Federal Rule of Civil Procedure 23(e) to

make the findings and conclusions hereinafter set forth for the limited purpose of determining

l

whether the settlement should be approved as being fair, reasonable, adequate and in the best
interests of the Settlement Class;

IT IS ORDERED that:

l. The settlement involves allegations in Plaintiffs` Class Action Complaint and Jury
Demand against Defendant for failure to implement or maintain adequate data security measures

for customer information, including Card lnformation, directly and proximately caused injuries

to Plaintifi"s and the Class.

2. The Settlernent does not constitute an admission of liability by Defendant, and the
Court expressly does not make any finding of liability or wrongdoing by Defendant.

3. Unless otherwise noted, words spelled in this Order with initial capital letters
have the same meaning as set forth in the Settlemcnt Agreement.

4. On August l, 2013, the Court entered a Preliminary Approval Order which among
other things: (a) conditionally certified this matter as a class action, including defining the class
and class claims, appointing Plaintiffs as Class Representatives, and appointing Co-Lead
Counsel as Class Counsel; (b`) preliminarily approved the Settlement Agreement; (c) approved
the form and manner of Notice to the Settlement Class; (d) set deadlines for opt-outs and
objections; (e) approved and appointed the claims administrator; and (t) set the date for the Final
Fairness Hearing.

5. In the Preliminary Approva] Order, pursuant to Federal Rules of Civil Procedure
23(a) and 23(b)(3), for settlement purposes only, the Court certified the Settlement C]ass, defined
as follows:

All persons residing in the United States who used a credit, debit, or other
payment card to make (or attempt to make) a purchase on www.gamestop.com
between June 6, 2016 and February 9, 2017.

Excluded from the Scttlement Class are Defendant and its ofticers, directors, management__
employees, predecessors-in-interest, successors-in-interest, assignees or affiliates, and
subsidiaries, and the Judge(s) assigned to this case.

6. The Court, having reviewed the terms of the Scttlement Agreement submitted by
the parties pursuant to Federal Rule of Civil Procedure 23(`e](2), grants final approval of the
Scttlement Agreement and defines the Scttlement Class as defined therein and in the Preliminary
Approval Order, and finds that the settlement is fair, reasonable and adequate and meets the
requirements of Federal Rule of Civil Procedure 23.

?. The Scttlement Agreement provides` in part, and subject to a more detailed
description of the settlement terms in that Agreement, for:

A. Defendant to institute a Scttlement Claims Process as outlined in the
Settlement Agreement whereby Class Mernbers can submit claims that

will be evaluated by a Claims Administrator mutually agreed upon by
Class Counsel and Defendant.

B. Defendant to pay all costs of Claims Administration and Scttlement
Adrninistration. including the cost of Claims Administrator, emailing and
mailing notice, and preparing and mailing checks

C. Defendant to pay the reasonable attorneys’ fees of Class Counsel.
D. Class Counsel to pay incentive awards of $3,750 per Class Representative.
8. The terms of the Scttlement Agreement are fair, adequate. and reasonable and are

hereby approved, adopted, and incorporated by the Court. The parties, their respective attorneys,
and the Clairns Administrator are hereby directed to consummate the settlement in accordance
with this Order and the terms of the Scttlement Agreement.

9, Notice of the Final Approval I~Iearing, the application for counsel fees and costs,
and the proposed payments to the Class Representative have been provided to Settlement Class
Members as directed by this Court’s Orders, and proof of Notice has been filed with the Court by

Defendant.

IO. 'l`he Court finds that such Notice as therein ordered, constitutes the best possible
notice practicable under the circumstances and constitutes valid, due, and sufficient notice to all
Settlement Class Members in compliance with the requirements of Federal Rule of Civil
Procedure 23(c)(2)(B).

ll. As of the Opt-Out deadline, 33 potential settlement class members have requested
to be excluded from the Settlement. Their names are set forth in Exhibit A to this Order. Those
persons are not bound by this Order, as set forth in the Scttlement Order.

12. The Court has considered all the documents filed in support of the settlement, and
has fully considered all matters raised, all exhibits and affidavits filed, all evidence received at
the final hearing, all other papers and documents comprising the record herein, and all oral
arguments presented to the Court.

13. Pursuant to the Scttlement Agreement, Defendant, the Claims Administrator, and
Class Counsel shall implement the settlement in the manner and time frame as set forth therein.

14. Pursuant to the Scttlement Agreement, Plaintiffs and the Scttlement Class
Members release claims as follows:

any and all claims and causes of action including1 without limitation, any causes
of action under 18 U.S.C. §§ 2';'01 er seq., and all similar statutes in effect in any
states in the United States as defined herein; violations of the Indiana, North
Carolina and similar state consumer protection statutes; negligence; negligence
per se; breach of contract; breach of implied contract; breach of fiduciary duty;
breach of confidence; invasion of privacy; misrepresentation (whether fraudulent,
negligent or innocent); unjust enrichment; bailment; wantonness; failure to
provide adequate notice pursuant to any breach notification statute or common
law duty; and including, but not limited to, any and all claims for damages,
injunctive relief, disgorgement, declaratory relief, equitable relief, attorneys’ fees
and expenses, pre-judgment interest, credit monitoring services, the creation of a
fund for future damages, statutory damages, punitive damages, special damages,
exemplary damages, restitution, the appointment of a receiver, and any other form
of relief that either has been asserted, or could have been asserted, by any
Scttlement Class Member against any of the Released Persons based on, relating
to, concerning or arising out of the Security Incident and alleged theft of payment
card data or other personal information or the allegations, facts, or circumstances
described in the Litigation.

Released Claims shall not include the right of any Settlement Class Member or any of the
Released Persons to enforce the terms of the settlement contained in this Scttlement Agreement,
and shall not include the claims of Settlement Class Members who have timely excluded
themselves from the Scttlement Class.

15. Pursuant to the Settlement Agreement, and in recognition of their efforts on
behalf of the Scttlement Class, the Court approves payments to Plaintiffs in the total amount of
$3,?50 each as an incentive payment for their efforts on behalf of the Scttlement Class. Class
Counsel shall make such payment in accordance with the terms of the Settlement Agreement.

16. The Court has appointed Benjaniin Johns of Chimicles & 'I`ikellis LLP and
Cornelius P. Dukelow of Abington Cole + Ellery as Class Counsel.

l'r'. The Court, after careful review of the time entries and rates requested by Class
Counsel, and after applying the appropriate standards required by relevant case law, hereby
grants Class Counsel’s application for attorneys’ fees and costs in the amount of $55?,500.
Payrnent shall be made pursuant to the terms of the Settlement Agreement.

13. This Order resolves all claims against all parties in this action and is a final order.

19. The Court has considered and hereby overrules the one objection received by
Pamela Sweeney. In the event that Ms. Sweeney files an appeal in this case, she will be required
to post a bond in the amount of $IU,OOO pursuant to FED. R. APP. ?.

20. The matter is hereby dismissed with prejudice and without costs except that the
Court reserves jurisdiction over the consummation and enforcement of the settlement

Uday@fil@¢tzms 7(\ 57 - P\/\” 'l_:t_.:

ir§_rri(arabte 1th a larjles in
U1 ` ed States District udge

Exhibit A

F’°.`J.O\'.“”P“E‘J!\J._‘

l.»JL.»Jl.»Jl.»J|\Jl“\-)l‘\-Jl\Jl\-)l\~}[\~)l\Jl‘\J{\J-‘~H-'*~"-"_"-F--‘--\D
bJI\J»-*CD\DDO'-JO\Lh-¢l`-“~WI\J’_‘C\OQO-~JO\Lh-l`-`\-L»JN'_‘C’

Exclusion Requests

Cl-IRISTOPHER BARRETT
CHRlSTOPHER PRAGER
DAVID GUENTHER
AARON PATTILLO
CAROLIN GLENDENNING
ADA]\/| BUGG

ADAM STONE

JOHN SAULS

CORY SEIDEL

. JOl-ll\l COLLISON

. FRANK DILUZIO

. ELlSABETH TINSLEY

. BETTE GRANDJEAN

. ALEXANDER KUZNETSOV
. DIANA JOHNSON

, BRETT KRAUSS

. DIXIANA EYTCHISON

. KAITLIN KROLL

. WlLLIAM FUENTES

. OSCAR TRUJILLO

. ROBERT TAVENNER

. SARA GREEN

. SARAH SCHNIPER

. Sl-lALLAN DE LOS SANTOS
. STEPHEN DOAN

. STEVEN MULI_.ENEAUX
. SUSIE BELOCORA

. JOSEPH GARCIA

. BARRON ANDERSON

t LEA STALL

. MlCHELLE QUALLS

. DEANA SM|TH

, AUDREY CLAYTON

